Exhibit 10.32



HEALTHTRONICS, INC.
NONSTATUTORY STOCK OPTION AGREEMENT


CERTIFICATE NO. ______

        THIS NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”) is made and
entered into between HealthTronics, Inc. (the “Corporation”) and _________ (the
“Holder”) in connection with the grant of a Nonstatutory Stock Option under the
HealthTronics, Inc. 2004 Equity Incentive Plan (as amended, the “Plan”) on
_____________ (the “Grant Date”).

        W I T N E S S E T H:

        WHEREAS, the Holder is an eligible Participant and the Corporation
desires to grant a Nonstatutory Stock Option represented by this Agreement to
the Holder as an incentive to remain in the service of the Corporation and to
extend to the Holder the opportunity to acquire a proprietary interest in the
Corporation so that the Holder will apply the Holder’s best efforts for the
benefit of the Corporation.

        WHEREAS, the Corporation desires to grant the Holder a Nonstatutory
Stock Option to purchase shares of Common Stock, no par value (“Stock”), of the
Corporation, pursuant to the terms and conditions set forth in the Plan and in
this Agreement.

        NOW, THEREFORE, in consideration of these premises, the parties agree
that the following shall constitute the Agreement between the Corporation and
the Holder:

1.  

Definitions. For purposes of this Agreement, each capitalized term not otherwise
defined in this Agreement shall have the meaning set forth in the Plan.


2.  

Grant of Nonstatutory Stock Option. Subject to the terms and conditions set
forth in the Plan and in this Agreement, the Corporation hereby grants to the
Holder a Nonstatutory Stock Option, which shall entitle the Holder to purchase
from the Corporation during the ten year period ending ________________,
______________ (________) shares of Stock at a price of $_____ per share, which
is the Fair Market Value on the Grant Date, subject to adjustment as provided in
the Plan. This Nonstatutory Stock Option vests according to the following
schedule:


Vesting Schedule
Amount of Shares Vesting      Date of Vesting



  This Nonstatutory Stock Option shall terminate 90 days after the Holder ceases
to be an eligible Participant including, without limitation, as a result of the
termination of Participant’s employment for any reason. Notwithstanding the
foregoing, if the Holder ceases to be an eligible Participant by reason of
disability or death, then the Holder shall have the right for 12 months after
the date of disability or death to exercise this Nonstatutory Stock Option to
the extent this Nonstatutory Stock Option was exercisable on the date of such
disability or death.


1



--------------------------------------------------------------------------------

3.  

Notice of Exercise. This Nonstatutory Stock Option may be exercised, in whole or
in part, from time to time, in accordance with the provisions of the Plan and
this paragraph, but only to the extent this Nonstatutory Stock Option is vested
as of such time, by written notice to the Corporation at the address provided
below, which notice shall:


  (a)  specify the grant date of this Nonstatutory Stock Option being exercised,
the number of whole shares of Stock to be purchased and the exercise price to be
paid therefor;


  (b)  if the person exercising this Nonstatutory Stock Option is not the
Holder, contain or be accompanied by evidence satisfactory to the Administrator
of such person’s right to exercise this Nonstatutory Stock Option; and


  (c)  be accompanied by payment in full of the exercise price in the form of
(i) cash or by certified or cashier’s check payable to the order of the
Corporation, or by payment of other Shares which have a Fair Market Value on the
date of surrender of such Shares equal to the aggregate exercise price of the
Stock as to which this Nonstatutory Stock Option is exercised, or (ii) a
cashless exercise by payment of shares of Stock acquired by exercise of this
Nonstatutory Stock Option having a Fair Market Value on the date of such
exercise equal to the aggregate exercise price for all the Stock acquired by
such exercise, or (iii) with the consent of the Administrator, in any other form
permitted under the Plan.


4.  

Exercise of Nonstatutory Stock Option. The Holder represents that the shares of
Stock acquired upon exercise of this Nonstatutory Stock Option shall be acquired
for the Holder’s own account for investment only and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Act”), or other
applicable federal or state securities laws. If the Administrator so determines,
any stock certificates issued upon exercise of this Nonstatutory Stock Option
shall bear a legend to the effect that the shares have been so acquired. The
Corporation may, but in no event shall be required to, bear any expenses of
complying with the Act, other applicable securities laws, or the rules and
regulations of any national securities exchange or other regulatory authority in
connection with the registration, qualification or transfer, as the case may be,
of any shares of Stock acquired upon the exercise of this Nonstatutory Stock
Option. The foregoing restrictions on the transfer of the shares of Stock shall
be inoperative if (a) the Corporation has been previously furnished with an
opinion of counsel, satisfactory to it, to the effect that such transfer will
not involve any violation of the Act or other applicable federal or state
securities laws, or (b) such transfer of the shares shall have been fully
registered in compliance with the Act and other applicable securities laws.


2



--------------------------------------------------------------------------------

5.  

Transferability of Nonstatutory Stock Option. This Nonstatutory Stock Option
shall not be transferable except by will or by the laws of descent and
distribution upon the death of the Holder. During the Holder’s lifetime, this
Nonstatutory Stock Option may be exercised only by the Holder or by the Holder’s
guardian or legal representative. No assignment or transfer of this Nonstatutory
Stock Option, whether voluntary or involuntary, by operation of law or
otherwise, except a transfer by will or by the laws of descent and distribution
upon the death of the Holder, shall vest in the assignee or transferee any
interest or right whatsoever in this Nonstatutory Stock Option.


6.  

No Rights as Stockholder. The Holder shall not be deemed a stockholder of the
Corporation with respect to any of the shares subject to this Nonstatutory Stock
Option, except to the extent that such shares shall have been issued to the
Holder. The Corporation shall not be required to issue any certificates for
shares purchased upon exercise of this Nonstatutory Stock Option until all
applicable requirements of law have been complied with and such shares shall
have been duly qualified for trading or listed on any quotations system or
securities exchange on which the Stock may then be trading or listed.


7.  

Limitation on Rights. This Nonstatutory Stock Option shall not confer on the
Holder any right to continue as an eligible Participant, or affect the
Corporation’s right to terminate the Holder’s service at any time, and nothing
contained herein shall be deemed a waiver or modification of any provision
contained in any agreement between the Holder and the Corporation or any of its
subsidiaries. This Nonstatutory Stock Option shall not affect the right of the
Corporation or any subsidiary thereof to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup or otherwise reorganize.


8.  

Administrator’s Powers. The Administrator shall have all of the powers set forth
in the Plan, including, without limitation, the power to construe the terms of
this Agreement and the Plan and to make all other determinations and perform all
other acts necessary or advisable for administering the Plan. Any determination
made by the Administrator shall be final, binding and conclusive on the Holder.


9.  

Plan Terms Control. The Holder acknowledges and agrees that the Holder has
received a copy of the Plan and agrees to be bound by all the terms and
provisions of the Plan, regardless of whether such terms and provisions have
been set forth in this Agreement. The Holder further acknowledges and agrees
that the terms and provisions of this Agreement are governed by the terms and
provisions of the Plan, and in the case of any inconsistency between the terms
and provisions of this Agreement and the terms and provisions of the Plan, the
terms and provisions of the Plan shall control.


10.  

Notice. Whenever any notice is required or permitted hereunder, such notice must
be in writing and personally delivered or sent by mail. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith. The Corporation or Holder may change, at any time and
from time to time, by written notice to the other, the address previously
specified for receiving notices. Until changed in accordance herewith, the
Corporation and the Holder specify their respective addresses as set forth
below:


3



--------------------------------------------------------------------------------

Corporation:
                                       
                                       


Holder:
                                       
                                       
                                        HealthTronics, Inc.
 9825 Spectrum Drive, Building 3
 Austin, TX 78717


 _________________________________
 _________________________________
 _________________________________



11.  

Headings. The titles and headings of the paragraphs are included for convenience
or reference only and are not to be considered in construction of the provisions
hereof.


12.  

Entire Agreement and Amendments. This Agreement and the Plan embodies the entire
agreement and understanding between the parties hereto relating to the subject
matter hereof and supersedes any prior arrangements and understandings relating
to the subject matter hereof. This Agreement may be amended, modified or
superseded, and any of the terms and provisions hereof may be waived, but only
by a written instrument executed by the parties hereto.


13.  

Governing Law. All questions arising with respect to the provisions of the Plan
or this Agreement shall be determined by application of the laws of the State of
Texas, except to the extent that Texas law is preempted by federal law.


4



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Corporation and the Holder have executed this
Agreement as of the date first written above.











                                                 
                                                 
                                                 


HEALTHTRONICS, INC.

By: _______________________________________________
Name: _____________________________________________
Title:______________________________________________


Holder: ____________________________________________


5



--------------------------------------------------------------------------------